



 
Exhibit 10.1
 
 
SEVERANCE AGREEMENT
 
 
THIS SEVERANCE AGREEMENT (the “Agreement”) is made and entered into this 18th
day of December, 2008, between BIMINI CAPITAL MANAGEMENT, INC., a Maryland
corporation (the “Company”) and ROBERT E. CAULEY (“Executive”).  Certain
capitalized terms used in this Agreement are defined in Section 7.
 
Background
 
The Company acknowledges that Executive has made and is expected to make
significant contributions to the growth and success of the Company.  The Company
also acknowledges that there exists the possibility of a Change in Control of
the Company.  The Company recognizes that the possibility of a Change in Control
may contribute to uncertainty on the part of senior management and may result in
the departure or distraction of senior management from their operating
responsibilities.
 
Outstanding management of the Company is always essential to advancing the best
interests of the Company and its shareholders.  In the event of a threat or
occurrence of a bid to acquire or change control of the Company or to effect a
business combination, it is particularly important that the business of the
Company be continued with a minimum of disruption.  The Company believes that
the objective of securing and retaining outstanding management will be achieved
if the Company’s key management employees are given certain assurances so that
they will not be distracted by personal uncertainties and risks created by such
circumstances.
 
NOW, THEREFORE, in consideration of the mutual covenants and obligations herein
and the compensation the Company agrees herein to pay to Executive, and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company and Executive agree as follows:
 
1.           Term of Agreement.  The Effective Date of this Agreement is the day
and year first above written.  The Term of this Agreement begins on the
Effective Date and ends on December 31, 2009.  Notwithstanding the preceding
sentence (x) the Term of this Agreement shall be extended for an additional
twelve month period, as of each January 1 beginning January 1, 2010 (each such
January 1 being a “Renewal Date”), unless the Company gives Executive written
notice, at least ninety days prior to the applicable Renewal Date, that the Term
of this Agreement will not be extended and (y) the Term of this Agreement shall
be extended automatically to the day preceding the anniversary of a Control
Change Date if a Control Change Date occurs during the Term of this Agreement.
 
2.           Right to Receive Termination Benefits.  Executive shall be entitled
to receive the Termination Benefits described in Section 3 if during the Term of
this Agreement (x) the Company terminates Executive’s employment with the
Company without Cause or (y) Executive resigns from the employment of the
Company and Executive has Good Reason to resign from the Company.  No amounts
will be payable under this Agreement unless Executive’s employment with the
Company is terminated as described in the preceding sentence.


3.           Termination Benefits.  Upon a termination of Executive’s employment
in accordance with Section 2, Executive shall be entitled to receive the
following Termination Benefits:


(a)           Payment of any accrued but unpaid salary from the Company through
the date that Executive’s employment terminates.


(b)           Payment of any bonus that has been approved by the Compensation
Committee of the Board (the “Committee”) but which remains unpaid as of
Executive’s termination of employment.


(c)           Reimbursement for any expenses that Executive incurred on behalf
of the Company prior to termination of employment to the extent that such
expenses are reimbursable under the Company’s standard reimbursement policies.


(d)           A severance benefit equal to the amount described in either (i),
(ii) or (iii), as applicable.
 
(i)           This Section 3(d)(i) applies if either (x) the Company terminates
Executive’s employment with the Company without Cause within six months before
or after a Control Change Date or (y) Executive resigns from the employment of
the company within six months after a Control Change Date and Executive has Good
Reason to resign from the Company.  The severance benefit payable under this
Section 3(d)(i) is equal to Executive’s Current Cash Compensation.  The term
“Current Cash Compensation” means the sum of one year of Executive’s annual base
salary from the Company as in effect on the date Executive’s employment
terminates and the average of the annual cash bonuses paid to Executive for the
Company’s two fiscal years ending before the date Executive’s employment with
the Company terminates; provided that any extraordinary bonuses shall not be
considered in determining Current Cash Compensation.  (For this purpose, a bonus
is an “extraordinary bonus” if it is characterized as such in a resolution
approved by the Committee in connection with the payment of the bonus.)
 
(ii)           This Section 3(d)(ii) applies if Executive’s employment
terminates in accordance with Section 2 but the requirements of Section 3(d)(i)
are not satisfied and Section 3(d)(iii) does not apply.  The severance benefit
payable under this Section 3(d)(ii) is equal to one-half of Executive’s Current
Cash Compensation (as defined in Section 3(d)(i)).
 
(iii)           This Section 3(d)(iii) applies if, before 2010, either (x) the
holders of the securities of the Company entitled to vote thereon approve a plan
of complete liquidation of the Company (or, if such approval is not required by
applicable law and is not solicited by the Company, the commencement of actions
constituting such a plan), (y) the Company is dissolved or (z) the Company is a
party to a proceeding as a debtor under the United States Bankruptcy Code.  For
the avoidance of doubt, this Section 3(d)(iii) does not apply if the Company
ceases to exist as a result of a merger, recapitalization or reorganization,
sale of assets or any transaction that constitutes a Change in Control.  The
severance benefit payable under this Section 3(d)(iii) is equal to three hundred
thousand dollars ($300,000).  Notwithstanding the preceding sentences, the
Termination Benefit described in this Section 3(d)(iii) shall not be paid if the
Board determines that the Company had grounds to terminate Executive for Cause
as provided in clause (i) or (ii) of Section 7(d).
 
(e)           The Company shall pay the cost of continued health plan coverage
for Executive and his qualified beneficiaries through the end of the month that
includes the earlier of (i) either (x) the first anniversary of the date
Executive’s employment terminates (if Executive is entitled to receive the
severance benefit described in Section 3(d)(i), or (y) the 90th day after the
date Executive’s employment terminates (if Executive is entitled to receive the
severance benefit described in Section 3(d)(ii)) and (ii) the date that
Executive or Executive’s qualified beneficiaries, as applicable, become eligible
for other health plan coverage.


The Termination Benefits described in Sections 3(a), 3(b), 3(c), and 3(d)(ii)
shall be payable in a single cash sum within thirty days after Executive’s
termination of employment and the Termination Benefit described in Section
3(d)(iii) shall be payable in a single cash sum on the date of an event
described therein; provided, however, that any amount payable under Section
3(a), 3(b), 3(c), 3(d)(ii) or 3(d)(iii) that is subject to Code Section 409A
shall be payable in a single cash sum on the date that is six months after
Executive’s termination of employment.  Sixty-five percent of the Termination
Benefit described in Section 3(d)(i) shall be payable in a single cash sum on
the date that is six months after Executive’s termination of employment and,
subject to Executive’s compliance with the provisions of Section 5 hereof, the
balance of the Termination Benefit described in Section 3(d)(i) shall be payable
in a single sum on the first anniversary of Executive’s termination of
employment.  The Termination Benefit described in Section 3(e) shall be paid by
the Company to the insurance provider or health plan as the premium or
contribution for the continued health plan coverage is due.  The payment of the
Termination Benefits shall be reduced by amounts required to be withheld for
applicable income and employment taxes.


In addition to the Termination Benefits described in this Section 3, Executive
also shall be entitled to receive any benefits or payments that Executive is
entitled to receive under any employee benefit plans or other arrangements or
agreements, including by way of example, restricted stock and stock option
awards, that cover Executive.  If (and only if) Executive is entitled to receive
the Termination Benefits pursuant to Section 2 hereof, nonvested restricted
stock, stock options and other equity awards will become automatically vested on
the date of Executive’s termination of employment.


4.           Excise Tax Indemnification.  Executive shall be entitled to a
payment under this Agreement if any payment or benefit provided under this
Agreement or any other plan or agreement with the Company constitutes a
“parachute payment” (as defined in Section 280G(b)(2)(A) of the Internal Revenue
Code of 1986 (the “Code”), but without regard to Code Section 280G(b)(2)(A)(ii))
and Executive incurs a liability under Code Section 4999.  The amount payable to
Executive under this Section 4 shall be the amount required to indemnify
Executive and hold him harmless from the application of Code Sections 280G and
4999 with respect to benefits, payments, accelerated exercisability and vesting
and other rights under this Agreement or otherwise, and any income, employment,
hospitalization, excise and other taxes attributable to the indemnification
payment.  The benefit payable under this Section 4 shall be calculated and paid
not later than the date (or extended filing date) on which the tax return
reflecting liability for the Code Section 4999 excise tax is required to be
filed with the Internal Revenue Service.  To the extent that any other plan or
agreement requires that Executive be indemnified and held harmless from the
application of Code Sections 280G and 4999, any such indemnification and the
amount required to be paid to Executive under this Section 4 shall be
coordinated so that such indemnification is paid only once and the Company’s
obligations under this Section 4 shall be satisfied to the extent of any such
other payment (and vice versa).  Executive shall be entitled to the benefit
described in Section 4 without regard to whether he becomes entitled to receive
the Termination Benefits described in Section 3.


5.           Covenants of the Executive.  Executive acknowledges that (i) the
principal business of the Company (which expressly includes for purposes of this
Section 5 and any related enforcement provisions hereof, its successors and
assigns) is the acquiring, owning and selling of residential mortgage-related
securities and/or debt securities issued or guaranteed by the U.S. government,
U.S. government sponsored or chartered enterprises or U.S. government agencies
(such business herein being referred to as the “Business”); (ii) the Company is
one of a limited number of persons who have developed such a business; (iii) the
Company’s Business is, in part, national in scope; (iv) Executive’s work for the
Company has given and will continue to give him access to the confidential
affairs and proprietary information of the Company; (v) the covenants and
agreements of Executive contained in this Section 5 are essential to the
business and goodwill of the Company; and (vi) the Company would not have
entered into this Agreement but for the covenants and agreements set forth in
this Section 5.  Accordingly, the Executive covenants and agrees that:


(a)           By and in consideration of the benefits to be provided by the
Company hereunder, including the change in control severance arrangements set
forth herein, and further in consideration of Executive’s exposure to the
proprietary information of the Company, Executive covenants and agrees that,
during the period commencing on the date hereof and ending one year following
the date upon which Executive shall cease to be an employee of the Company, he
shall not in the United States, directly or indirectly, except with the prior
approval of the Board, (i) engage in the Business with or on behalf of a real
estate investment trust (other than for the Company or its affiliates) or
otherwise compete with the Company or its affiliates, (ii) render any services
to any real estate investment trust (other than the Company or its affiliates)
engaged in the elements of the Business, or (iii) become interested in any real
estate investment trust (other than the Company or its affiliates) engaged in
the elements of the Business, as a partner, shareholder, principal, agent,
employee, consultant or in any other relationship or capacity; provided,
however, that, notwithstanding the foregoing, the Executive may invest in
securities of any entity, solely for investment purposes and without
participating in the business thereof, if (A) such securities are traded on any
national securities exchange or the National Association of Securities Dealers,
Inc. Automated Quotation System, (B) Executive is not a controlling person of,
or a member of a group which controls, such entity and (C) Executive does not,
directly or indirectly, own 5% or more of any class of securities of such
entity.  Notwithstanding the foregoing, the restrictions of this Section 5 shall
not apply to any existing investments or other activities of the Executive which
have been disclosed in writing to the Board prior to the date hereof.


(b)           During and after the period of Executive’s employment with the
Company and its affiliates, Executive shall keep secret and retain in strictest
confidence, and shall not use for his benefit or the benefit of others, except
in connection with the business and affairs of the Company and its affiliates,
all confidential matters relating to the Company’s Business and the business of
any of its affiliates learned by Executive heretofore or hereafter directly or
indirectly from the Company or any of its affiliates (the “Confidential Company
Information”); and Executive shall not disclose such Confidential Company
Information to anyone outside of the Company except with the Company’s express
written consent and except for Confidential Company Information which is at the
time of receipt or thereafter becomes publicly known through no wrongful act of
Executive or is received from a third party not under an obligation to keep such
information confidential and without breach of this Agreement.


(c)           During the period commencing on the date hereof and ending one
year following the date upon which Executive shall cease to be an employee of
the Company and its affiliates, (i)  Executive shall not, without the Company’s
prior written consent, directly or indirectly, knowingly (x) solicit or
encourage to leave the employment or other service of the Company, or any of its
affiliates, any employee or independent contractor thereof or (y) hire (on
behalf of Executive or any other person or entity) any employee or independent
contractor who has left the employment or other service of the Company or any of
its affiliates within the one-year period which follows the termination of such
employee’s or independent contractor’s employment or other service with the
Company and its affiliates, and (ii)  Executive will not, whether for his own
account or for the account of any other person, firm, corporation or other
business organization, intentionally interfere with the Company’s or any of its
affiliates’ relationship with any person who during the Term of this Agreement
is or was a counterparty, investor and/or vendor of the Company or any of its
affiliates.


(d)           All memoranda, notes, lists, records, property and any other
tangible product and documents (and all copies thereof), whether visually
perceptible, machine-readable or otherwise, made, produced or compiled by
Executive or made available to Executive concerning the business of the Company
or its affiliates, (i) shall at all times be the property of the Company (and,
as applicable, any affiliates) and shall be delivered to the Company at any time
upon its request, and (ii) upon Executive’s termination of employment, shall be
immediately returned to the Company (except that in all events Executive may
retain a copy of his contacts list).


6.           Company Remedies.  Executive acknowledges and agrees that any
breach by him of any of the provisions of Section 5 (the “Restrictive
Covenants”) would result in irreparable injury and damages for which money
damages would not provide an adequate remedy.  Therefore, if Executive breaches,
or threatens to commit a breach of, any of the Restrictive Covenants, the
Company and its affiliates, in addition to, and not in lieu of, any other rights
and remedies available to the Company and its affiliates under law or in equity
(including, without limitation, the recovery of damages), shall be entitled to
the following:


(a)           The Company and its affiliates shall have the right and remedy to
have the Restrictive Covenants specifically enforced by any court having equity
jurisdiction, including, without limitation, the right to an entry against
Executive of restraining orders and injunctions (preliminary, mandatory,
temporary and permanent) against violations, threatened or actual, and whether
or not then continuing, of such covenants.


(b)           Executive shall not be entitled to any additional payments of the
Termination Benefit described in Section 3(d)(i) and Executive shall pay the
Company, in a single cash sum within fifteen days after receipt of a written
demand from the Company, any Termination Benefit described in Section 3(d)(i) or
(ii) previously paid to Executive.


(c)           Within fifteen days after receipt of a written demand from the
Company, Executive shall convey or transfer to the Company, without payment or
consideration, any shares of Company stock that vested under Section 3 on
account of a termination of employment described in Section 2.  Executive shall
make a single cash payment to the Company, equal to the date of disposition fair
market value, of any such shares that Executive no longer owns.


(d)           Within fifteen days after receipt of a written demand from the
Company, Executive shall surrender to the Company, for cancellation without
payment or consideration, any outstanding stock option, stock appreciation right
or other equity-based award that vested under Section 3 on account of a
termination of employment described in Section 2 and that remains outstanding
upon receipt of the Company’s notice.  If such stock option, stock appreciation
right or other equity-based award was previously exercised or settled, Executive
shall return, convey or transfer to the Company, within fifteen days after
receipt of the Company’s notice, any cash or shares delivered to Executive upon
exercise or settlement of such award, less any amount paid by Executive to
exercise such award.  If any such award was exercised, settled in shares and
such shares are no longer owned by Executive, then Executive shall pay the
Company, in a single cash sum within fifteen days after receipt of the Company’s
notice, an amount equal to the date of disposition fair market value of such
shares, less any amount paid by Executive to exercise the award and acquire the
shares.


7.           Certain Definitions.  As used in this Agreement, certain terms have
the definitions set forth below.


(a)           Acquiring Person means that a Person, considered alone or together
with all Control Affiliates and Associates of that Person, is or becomes
directly or indirectly the beneficial owner (as defined in Rule 13d-3 under the
Exchange Act) of securities representing at least fifty percent (50%) of the
Company’s then outstanding securities entitled to vote generally in the election
of the Board.


(b)           Associate, with respect to any Person, is defined in Rule 12b-2
under the Exchange Act; provided, however, that an Associate shall not include
the Company or a majority-owned affiliate of the Company.


(c)           Board means the Board of Directors of the Company.


(d)           Cause means (i) willful, deliberate and continued failure by
Executive (other than for reason of mental or physical illness) to perform his
duties as established by the Board, or fraud or dishonesty in connection with
such duties; (ii) a material breach by Executive of his fiduciary duties of
loyalty or care to the Company; (iii) conviction of any crime (or upon entering
a plea of guilty or nolo contendere to a charge of any crime) constituting a
felony; (iv) misappropriation of the Company’s funds or property; or (v)
willful, flagrant, deliberate and repeated infractions of material published
policies and regulations of the Company of which Executive has actual knowledge.


(e)           Change in Control means (i) a Person is or becomes an Acquiring
Person; (ii) the closing of a transaction or series of related transactions that
involves the transfer of more than fifty percent (50%) of the Company’s and its
affiliates’ total assets on a consolidated basis, as reported in the Company’s
consolidated financial statements filed with the Securities and Exchange
Commission, to a Person; (iii) the closing of a transaction or series of related
transactions pursuant to which the Company undergoes a merger, consolidation, or
statutory share exchange with a company, regardless of whether the Company is
intended to be the surviving or resulting entity after the merger,
consolidation, or statutory share exchange, other than a transaction that
results in the voting securities of the Company carrying the right to vote in
elections of persons to the Board outstanding immediately prior to the closing
of the transaction continuing to represent (either by remaining outstanding or
by being converted into voting securities of the surviving entity) more than
fifty percent (50%) of the Company’s voting securities carrying the right to
vote in elections of persons to the Board, or such securities of such surviving
entity, outstanding immediately after the closing of such transaction; (iv) the
Continuing Directors cease for any reason to constitute a majority of the Board;
(v) holders of the securities of the Company entitled to vote thereon approve a
sale by the Company of substantially all of the assets of the Company and its
affiliates (or, if such approval is not required by applicable law and is not
solicited by the Company, the commencement of actions to effect such a sale); or
(vi) the Board adopts a resolution to the effect that, in its judgment, as a
consequence of any one or more transactions or events or series of transactions
or events, a Change in Control of the Company has effectively occurred.


(f)           Continuing Director means any member of the Board, while a member
of the Board and (i) who was a member of the Board on the Effective Date or
(ii) whose nomination for or election to the Board was recommended or approved
by a majority of the members of the Board who, on the date of such
recommendation or approval, are Continuing Directors.


(g)           Control Affiliate, with respect to any Person, means an affiliate
as defined in Rule 12b-2 under the Exchange Act.


(h)           Control Change Date means the date on which a Change in Control
occurs.  If a Change in Control occurs on account of a series of transactions or
events, the “Control Change Date” is the date of the last of such transactions
or events in the series.


(i)           Exchange Act means the Securities Exchange Act of 1934, as
amended.


(j)           Good Reason means Executive’s resignation from the employment of
the Company on account of one or more of the following events:


(i)           the failure by the Board to reelect Executive to Executive’s
current position with the Company;


(ii)           a material diminution by the Board of Executive’s duties,
functions and responsibilities with respect to the Company without Executive’s
consent; provided, however, that Good Reason will not exist under this Section
7(j)(ii) on account of any change in Executive’s duties, functions or
responsibilities that is attributable to the Company not having common stock or
other securities that are publicly traded.


(iii)           the failure of the Company to permit Executive to exercise such
responsibilities as are consistent with Executive’s positions and are of such a
nature as are usually associated with such offices of a corporation engaged in
substantially the same business as the Company; provided, however, that Good
Reason will not exist under this Section 7(j)(iii) on account of any change in
the responsibilities that Executive is permitted to exercise if such change is
attributable to the Company not having common stock or other securities that are
publicly traded.


(iv)           the Company’s causing Executive to relocate his employment more
than fifty (50) miles from Vero Beach, Florida, without the consent of
Executive;


(v)           the Company’s failure to make a payment when due to Executive,
after receipt of written notice of such failure and the Company’s failure to
cure such failure within ten (10) days after receipt of such written notice;


(vi)           the Company’s reduction of Executive’s (A) annual base salary, as
such may be increased from time to time after the date of this Agreement; (B)
annual bonus, such that the aggregate threshold, target, or maximum bonus
opportunity for Executive for a fiscal year is lower than the aggregate
threshold, target, or maximum bonus, respectively, projected for Executive for
the immediately preceding fiscal year; or (C) employee welfare, fringe or
pension benefits, other than reductions determined to be necessary to comply
with the Employee Retirement Income Security Act of 1974, as amended, or to
retain the tax-qualified or tax favored status of the benefit under the Code,
which determination shall be made by the Board in good faith; or


(vii)           the Company or the Board directs Executive to engage in unlawful
or unethical conduct or conduct contrary to the Company’s good business
practices.


(k)           Person means any human being, firm, corporation, partnership, or
other entity.  “Person” also includes any human being, firm, corporation,
partnership, or other entity as defined in sections 13(d)(3) and 14(d)(2) of the
Exchange Act.  The term “Person” does not include the Company, or any Related
Entity, and the term Person does not include any employee-benefit plan
maintained by the Company or any Related Entity, and any person or entity
organized, appointed, or established by the Company or any Related Entity for or
pursuant to the terms of any such employee-benefit plan, unless the Board
determines that such an employee-benefit plan or such person or entity is a
“Person.”


(l)           Related Entity means any entity that is part of a controlled group
of corporations or is under common control with the Company within the meaning
of section 1563(a), 414(b) or 414(c) of the Code.


8.            No Attorneys’ Fees.  Executive and the Company each shall bear
their costs for any attorneys’ fees and any other reasonable expenses incurred
in enforcing or protecting the rights of Executive or the Company under this
Agreement.


9.            No Assignment.  Except as required by applicable law, no right to
receive payments under this Agreement shall be subject to anticipation,
commutation, alienation, sale, assignment, encumbrance, charge, pledge or
hypothecation or to execution, attachment, levy or similar process or assignment
by operation of law and any attempt to effect any such action shall be null,
void and no effect.


10.            Governing Law.  This Agreement shall be governed by the laws of
the State of Florida other than its choice of law provisions to the extent that
they would require the application of the laws of a State other than the State
of Florida.


11.            Successors.  The Company shall require any successor to all or
substantially all of the Company’s respective business or assets (whether direct
or indirect, by purchase, merger, consolidation or otherwise), to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.  Failure of the Company to obtain such assumption and agreement
prior to the effectiveness of any such succession shall be a breach of this
Agreement and shall entitle Executive to resign from the employ of the Company
and to receive the Termination Benefits and other benefits under this Agreement
in the same amount and on the same terms as Executive would be entitled to
hereunder if he terminated his employment for Good Reason following a Change in
Control.  References in this Agreement to the “Company” include the Company as
herein before defined and any successor to the Company’s business, assets or
both which assumes and agrees to perform this Agreement by operation of law or
otherwise.


12.            Binding Agreement.  This Agreement shall be binding on and inure
to the benefit of, and be binding on and enforceable by or against Executive and
his personal or legal representatives, executors, administrators, successors,
heirs, distributees, devisees and legatees.  If Executive dies while any amount
remains payable to him hereunder, all such amounts shall be paid in accordance
with the terms of this Agreement to Executive’s devisee, legatee or other
designee or, if there is none, to Executive’s estate.


13.            No Employment Rights.  Nothing in this Agreement confers on
Executive any right to continuance of employment by the Company or any
affiliate.  Nothing in this Agreement interferes with the right of the Company
or an affiliate to terminate Executive’s employment at any time for any reason
whatsoever, with or without Cause, subject to the requirements of this
Agreement.  Nothing in this Agreement restricts the right of Executive to
terminate his employment with the Company and affiliates at any time, for any
reason whatsoever, with or without Good Reason.


14.            Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together constitute one and the same instrument.


15.            Entire Agreement.  This Agreement expresses the whole and entire
agreement between the parties with reference to the payment of the Termination
Benefits and supersedes and replaces any prior agreement, understanding or
arrangement (whether oral or written) by or between the Company and Executive
with respect to the payment of the Termination Benefits.


16.            Notices.  All notices, requests and other communications to any
party under this Agreement shall be in writing and shall be given to such party
at its address set forth below or such other address as such party may hereafter
specify for the purpose by notice to the other party:


 
If to Executive:
5165 St. Andrews Island Drive

 
Vero Beach, FL  32967



 
If to the Company:
3305 Flamingo Drive

 
Vero Beach, Florida 32963



Each notice, request or other communication shall be effective if (i) given by
mail, seventy-two hours after such communication is deposited in the mails with
first class postage prepaid, address as aforesaid or (ii) if given by any other
means, when delivered at the address specified in this Section 16.


17.           Modification of Agreement.  No waiver or modification of this
Agreement shall be valid unless in writing and duly executed by the party to be
charged therewith.  No evidence of any waiver or modification shall be offered
or received in evidence at any proceeding, arbitration or litigation between the
parties unless such waiver or modification is in writing, duly and
executed.  The parties agree that this Section 17 may not be waived except as
herein set forth.


18.           Recitals.  The Recitals to this Agreement are incorporated herein
and shall constitute an integral part of this Agreement.
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first above written.


ROBERT E. CAULEY




_/s/ Robert E. Cauley_________________________




BIMINI CAPITAL MANAGEMENT, INC.




By:  _/s/ J. Christopher Clifton__________________
       Name:  J. Christopher Clifton
 
       Title:  Executive Vice President, General Counsel, Chief Compliance
Officer & Secretary


